UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7147


SALAR OMAR KARIM,

                    Petitioner - Appellant,

             v.

EDDIE L. PEARSON, Warden Greensville Correctional Center,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:16-cv-00950-RCY)


Submitted: January 30, 2018                                  Decided: February 16, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Salar Omar Karim, Appellant Pro Se. Laura Maughan, Richard Carson Vorhis, Senior
Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Salar Omar Karim seeks to appeal the magistrate judge’s * order granting in part

and denying in part, without prejudice, Respondent’s motion to dismiss Karim’s 28

U.S.C. § 2254 (2012) petition. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The order Karim seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order, as one of the claims raised in Karim’s § 2254

petition remains pending in the district court. Accordingly, we deny leave to proceed in

forma pauperis and dismiss this appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




       *
       This case was decided by a magistrate judge with the parties’ consent pursuant to
28 U.S.C. § 636(c) (2012).


                                            2